Filed 2/10/22 In re S.S. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re S.S., a Person Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E077309

          Plaintiff and Respondent,                                      (Super.Ct.No. J282749)

 v.                                                                      OPINION

 H.S.,

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Christopher B.

Marshall, Judge. Affirmed.

         Liana Serobian, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Michelle D. Blakemore, County Counsel, and Svetlana Kauper, Deputy County

Counsel, for Plaintiff and Respondent.



                                                             1
                                      INTRODUCTION

       H.S. (father) appeals from a juvenile court’s order at the 18-month permanency

review hearing (Welf. & Inst. Code,1 § 366.22) terminating his reunification services and

setting a hearing under section 366.26 to consider the implementation of a permanent

plan regarding his daughter, S.S. (the child). Father contends that the court failed to

make the necessary finding that return of the child to his custody would create a

substantial risk of detriment to her well-being, and that there was insufficient evidence to

support a detriment finding. We affirm.

                              PROCEDURAL BACKGROUND

       On October 9, 2019, the San Bernardino County Children and Family Services

(CFS) filed a section 300 petition on behalf of the child, alleging that she came within the

provisions of subdivisions (b) (failure to protect) and (j) (abuse of sibling). The child was

10 years old at the time. The petition specifically alleged that father and the child’s

mother, T.S. (mother),2 failed to adequately protect the child from the conduct of the

child’s brother, L.J.,3 and that father and mother (the parents) had two previous




       1 All further statutory references will be to the Welfare and Institutions Code
unless otherwise indicated.

       2   Mother is not a party to this appeal.

       3  The petition alleges that L.J. is the child’s half sibling. However, the detention
report refers to him as her brother. To avoid confusion, we will simply refer to him as
her brother.
                                               2
dependency cases through Los Angeles County regarding the child’s sibling, C.S. The

petition further alleged that mother had a history of substance abuse.

       The social worker filed a detention report and stated that on October 6, 2019, CFS

received a referral alleging caretaker absence, general neglect, and physical abuse. It was

reported that mother left the child at home with her adult brother, L.J. Mother told the

child to leave if she felt uncomfortable with him, but when the child attempted to leave,

he tried to drag her back into the house. The child grabbed a box cutter and cut him. The

police attempted to reach mother, but she did not answer her phone or call back. The

police called father, but he said he was unable to come to get the child because he was in

Los Angeles.

       A social worker interviewed the child at the police station. The child said she did

not feel safe in her home due to L.J. being there. She said he talked to himself and had

become physically aggressive with her and mother in the past. She also said he smoked

marijuana that made him “act oddly.” The child had told mother multiple times that she

was afraid of L.J. and did not want to be left alone with him. When she was left alone

with him earlier that day, she said L.J. told her she could not leave because someone was

trying to kidnap her. When she attempted to leave, he grabbed her, and she became

fearful. Consequently, she grabbed the box cutter and cut him so she could get away.

The child also said that two or three times a week mother would go to the store and come

back “acting weird.”

       The social worker spoke with the child’s adult sister, C.S., who came to the police

station to get the child. C.S. said she knew her brother smoked marijuana and explained

                                             3
that he began talking to himself recently, and he believed he was being watched by the

FBI. He also believed he “owns everything because he is God.” C.S. further stated that

he had become physically and verbally aggressive with their mother.

       When mother finally came to the police station, she appeared fidgety, her eyes

were glossy, and she had difficulty following the conversation with the officer. Mother

said she knew her son smoked marijuana and that he might be using crystal

methamphetamine. She said she would leave the child with him if she had to go to the

store. Mother initially denied any physical altercations with L.J., but then described a

time when he tackled her. When the child attempted to intervene, he pushed the child.

Mother described another time when he tried to attack her (mother). When asked why

she continued to leave the child with L.J., she denied that the child ever told her she was

uncomfortable with him or afraid of him. Mother continuously said the child was fine

with L.J.

       The following day, the social worker obtained a warrant to remove the child since

mother was not able to protect her from L.J. A police officer served mother with the

warrant, and it was reported that mother was having erratic body movements, including

fidgeting, moving her lower jaw back and forth, and constantly sticking her tongue out.

       The social worker called father two times and left voicemails. When he called

back, he was informed of the child’s removal and he asked what the allegations were. As

the social worker was explaining everything, father said his phone was dying. He asked

her to text him the information and said he would call her back in an hour. He did not do

so, and when she called him two hours later, there was no answer.

                                             4
       The court held a detention hearing on October 10, 2019, and detained the child.

       Jurisdiction/Disposition

       The social worker filed a jurisdiction/disposition report on or around November 1,

2019, recommending that the child be removed from the parents’ care and that both

parents be offered reunification services. The social worker reported that mother

admitted being a recreational user of cocaine, stating that she started using at the age of

18 and used it on and off for months at a time since then. (She was 51 years old at the

time of the writing of the report.) Mother said she relapsed and resumed using cocaine

over the past two months. On October 24, 2019, father stated that he was aware of

mother’s past drug history, but was not aware that she had used drugs recently.

       Mother admitted she knew L.J. smoked marijuana and drank alcohol, but she said

he had the right to do so since he was an adult. She failed to see the risk of leaving the

child alone in the home with him. When the social worker attempted to interview L.J., he

was hostile on the phone and refused to answer any questions. The social worker did a

background check on L.J. and discovered that he had a criminal record, including

convictions for resisting an officer (Pen. Code, § 148, subd. (a)) and criminal threats

(Pen. Code, § 422). In 2019, he was arrested on various charges, including willful cruelty

to a child (Pen. Code, § 273a, subd. (b)), but the prosecution was suspended as he was

deemed mentally incompetent.

       On October 24, 2019, the social worker interviewed father, who said he had not

been present in the home most of the time since he was seeking housing in Los Angeles

County. He added that he was a commercial truck driver and was only home three or

                                              5
four days a month. However, he was no longer able to work as a truck driver, due to

health issues. Since he had no income and did not want to be a burden on his family, he

moved out and signed up for homeless services in Los Angeles County. Mother reported

that the idea was for father to obtain housing in Los Angeles County utilizing the

“homeless voucher” and then attempt to transfer the voucher to San Bernardino County

and add mother and the child to his case, so the family could benefit from Section 8

housing. The social worker stated that the problems requiring intervention were mother’s

substance abuse, father’s absence from the home and lack of involvement in parenting,

and mother’s poor parenting decisions. She further noted that mother and father’s lack of

ability to co-parent, due to father being out of the home the majority of the time, affected

the family’s ability to function.

       The social worker also reported on the parents’ child welfare history. On

September 21, 2003, Los Angeles County received a referral alleging caretaker absence

by mother. It was reported that mother was arrested for using crack cocaine, and the

allegations were substantiated. Between September 21, 2003, and December 10, 2004,

the parents had an open case in Los Angeles County regarding C.S.4 The allegations in

that case included that mother had a substance abuse history, and she was arrested for

child endangerment, and that father knew of her substance abuse, but continued to leave

C.S. in her care, thereby failing to protect the child. The petition also alleged that father



       4The social worker reported that C.S. and L.J. were subjects of the dependency;
however, the petition reflects that the case only concerned C.S.

                                              6
physically abused C.S. The parents later reunified with C.S., after completing parenting

education classes, family counseling, and other requirements. Subsequently, between

February 17, 2005, and February 13, 2006, they had another open case with Los Angeles

County regarding C.S.5 The petition alleged that the parents had a history of domestic

violence and had violently assaulted each other in C.S.’s presence, that father had

physically abused C.S., and that mother had a substance abuse history. The parents

eventually reunified with C.S., after successfully completing the court-ordered programs.

        The court held a jurisdiction/disposition hearing on November 1, 2019, and

sustained the petition, declared the child a dependent, removed her from the parents’

custody, and ordered the parents to participate in reunification services. Father’s case

plan required him to complete a parenting education program. Mother’s plan included

the requirements that she participate in counseling, substance abuse testing, and an

outpatient substance abuse program. The court also ordered supervised visits once a

week.

        Six-month Status Review

        The social worker filed a six-month status review report on May 29, 2020,

recommending that the parents continue to be provided with reunification services. The

child’s foster mother reported that the child was not following the rules she set up for the

child not to use her phone after 9:00 p.m. Also, the child frequently refused to go to


        5We note the record reflects other referrals received regarding C.S. and/or L.J.
from 2000, 2001, 2002, and 2005, alleging general neglect due to mother’s drug use and
physical and emotional abuse by mother. However, these other referrals were closed as
inconclusive or unfounded.
                                             7
school. The social worker informed the child, the parents, and the foster mother that the

child was required by law to attend school, and that if she missed it for an unexcused

reason, the social worker would submit paperwork to have her placed in a group home.

The social worker reported that, prior to being detained, mother would not allow the child

to go to school because of her high blood pressure. Mother claimed the school staff said

the child should be home schooled. However, when the social worker asked for medical

documentation, mother was unable to provide any.

       As to visitations, the social worker reported that the parents were having

consistent visits in person, supervised by the social worker. Pursuant to the Governor’s

stay-at-home order, the visits switched to video chats but were still supervised.

       The social worker spoke with the parents, and father reported that he completed

his parenting classes. Mother said she completed her parenting classes, therapy, and

outpatient treatment. Nonetheless, the social worker opined that it would be detrimental

to return the child to either parent since they had not had unsupervised visits with her.

Furthermore, the parents lived in separate homes most of the time, and their homes

needed to be assessed before the child could be returned. The social worker stated that

the parents also needed to complete individual therapy and show they had benefited from

it.

       The social worker filed an addendum report on June 1, 2020, and attached a copy

of a police report documenting a domestic violence incident between father and mother

on April 20, 2020. Police responded to a call at mother’s residence. The officer

observed that mother had blood running down her face, coming from the corner of her

                                              8
eye. Mother reported that she and father had a verbal argument that escalated, and she

went to the bedroom and shut the door. Father was still angry at her and began pounding

on the bedroom door and threatening her. Mother became fearful, so she left the

bedroom, pushed past him, and went to the kitchen to grab a hammer. When father saw

her with the hammer, he took it from her and struck her in the face with his fist, causing

her to fall onto the floor. Father continued to hold the hammer as he stood over the

victim. He eventually put it down, and the victim had L.J. call the police. Father was

arrested.6 Subsequently, the social worker had separate telephone conversations with

father and mother. Mother said they had an argument, and that father was arrested, but

she denied any domestic violence and said she did not know who called the police. She

also denied having any physical injuries. Father denied they had a verbal argument and

said he told the police there was no arguing, fighting, or hitting, and he did not know why

someone would call the police. He said he was arrested that night and was released from

custody early the next morning.

       The court held a six-month review hearing on June 5, 2020, and continued the

parents’ reunification services. The case plan was updated to require that they participate

in a domestic violence program.

       Twelve-month Status Review

       The social worker filed a 12-month status review report on October 2, 2020,

recommending that reunification services be continued. The report indicated that the


       6The record does not indicate what occurred after father was arrested (e.g., if he
was charged with a crime).
                                             9
child had issues with taking items that did not belong to her, refusing to take her

prescribed hypertension medication, not wanting to participate in therapeutic services

with her assigned therapist, and refusing to attend school regularly. When she was in

school, she accessed inappropriate websites while in class and had to have her

Chromebook taken away from her. The child was also having “sexual communication”

with an unidentified male through social media. The social worker reported that the child

was previously placed in a foster home on October 7, 2019. However, due to her

negative behaviors, she was removed from the home on October 1, 2020, and placed in a

group home since she needed a higher level of care.

       The social worker further reported she informed the parents that the child refused

to go with the foster mother to run errands since she was upset about her Chromebook

being taken away. The social worker asked the parents to suggest consequences for the

child’s behavior of not following the foster mother’s instructions. The social worker

noted that neither parent appeared to be very concerned about the fact that the child

disobeyed her foster mother’s instructions. Father did not get back to the social worker

with any suggestions.

       The social worker also reported that mother had moved into father’s apartment on

September 3, 2020, and their apartment needed to be assessed for safety prior to the child

being returned to the parents’ care. The social worker reported that a child and family

team meeting occurred on September 21, 2020, and the recommendation was to continue

the parents’ services. The social worker opined the child should not be returned to the

parents’ care at that time because of a lack of unsupervised visits together, the social

                                             10
worker’s belief that the parents could not responsibly manage her negative behavior, and

because her behavior would require a higher level of care. The social worker stated it

was critical that the child have a 29-day visit with the parents before considering her

return to their care since the social worker wanted to assess the child’s level of

cooperation with going to school, following her parents’ instructions, and medication

compliance. If the child was noncompliant and the parents did not set appropriate

boundaries and consequences, the social worker would recommend that the child

continue residing at her group home until a relative or other person could be cleared for

placement.

       The court held a 12-month status review hearing on October 16, 2020. It

continued the child as a dependent, continued reunification services, ordered

unsupervised visits once a week, and gave CFS the authority for the 29-day visit and to

place the child with the parents “by standing order.”

       Eighteen-month Status Review

       The social worker filed an 18-month status review report on March 26, 2021,

recommending that the court continue services for 90 days. She reported that on

November 13, 2020, she assessed the parents’ new apartment and noted that it was clean

and well-maintained. She also visited the child at her group home, and the child

appeared to be doing well there.

       On March 5, 2021, the social worker talked to mother about the domestic violence

incident that occurred on April 19, 2020, and mother denied there was any domestic



                                             11
violence between her and father and said there was no argument between them. She then

changed her mind and said there was domestic violence.

       The social worker talked to father that same day, and he denied any domestic

violence between him and mother on April 19, 2020. He said mother had a hammer and

was trying to hang something on the wall. He wanted to help so he tried to take the

hammer from her. Father said, although they may have argued, there was no domestic

violence.

       The social worker attached a review report from the child’s group home,

indicating that the child was diagnosed with Major Depressive Disorder and was

participating in individual therapy. She had shown improvement the past few months in

coping with her emotions and effectively communicating with others.

       The social worker opined that it would be detrimental to return the child to the

parents and that the case should be continued for 90 days since the parents had not

benefited from their domestic violence prevention classes or therapy, to the extent they

should have. They both continued to deny the domestic violence incident on April 19,

2020, in contrast to the police report from that day. The social worker opined that they

both needed to retake a domestic violence prevention class and complete individual

therapy. Furthermore, the parents had not had overnight visits with the child, and she

needed to assess the family dynamics when overnight visits occurred. The social worker

noted that the parents were “extremely lax” in allowing the child to stay home, rather

than go to school prior to CFS involvement, and she wanted to ensure they were



                                            12
responsible enough to have the child attend school. The social worker recommended a

visitation plan with a series of overnight visits, so she could assess the parents’ progress.

       The court held an 18-month hearing on April 6, 2021, but continued the matter

until June 25, 2021.

       On June 18, 2021, the social worker sent an additional information memorandum

to the court, recommending that the court terminate father’s and mother’s reunification

services. Mother missed multiple drug tests and had two positive tests. Furthermore, on

May 24, 2021, a referral was called in to the child abuse hotline alleging that mother may

have been under the influence of a controlled substance during a recent visit with the

child, but the investigation was still open.

       The social worker reported that on June 10, 2021, she emailed the police

department requesting any reports regarding the parents. She had not received any police

reports, so it was unknown if domestic violence was occurring between the parents.

However, since the parents were residing together and their behaviors affected each

other, the social worker believed the child would be at risk of possible abuse and neglect

if returned to their home. Thus, she recommended the court find the parents had failed to

participate regularly and make substantive progress in, or complete, the court-ordered

case plan, and find that custody by the parents continued to be detrimental to the child

and return to their custody would create a substantial risk of detriment to her safety,

protection, and well-being. The social worker further recommended that the court order

the parents’ reunification services to be terminated, that the child be placed in a

concurrent planning home, and the permanent plan of legal guardianship be implemented.

                                               13
       The court held a hearing on June 25, 2021. Mother’s counsel informed the court

that mother returned to live where she was previously living with her son. Counsel said

mother would be seeking treatment for substance abuse, and she was “going to stay out of

the picture so that” there would be an opportunity for father and the child to reunify.

Father’s counsel confirmed that father and mother were no longer living together and

stated that father had completed his case plan. He pointed out that with the domestic

violence course, father came to realize that what had occurred was domestic violence

“whereas, earlier, he thought that . . . domestic violence was only of a physical nature.”

Thus, he asked the court not to terminate father’s services.

       County counsel informed the court that mother was actively using drugs, father

did not report her use, and father and mother were living together. County counsel also

pointed out that father just realizing now that attacking mother with a hammer was

domestic violence did not show benefit from his course. Father had minimized the

domestic violence throughout the case. She argued that the parents were given extra

time, and neither of them could safely and appropriately care for the child. Counsel for

the child agreed with county counsel and asked the court to terminate services.

       The court agreed with CFS’s recommendation, noting that father had no concerns

about mother, who had been using drugs and tested positive for cocaine on May 14, June

2, and June 14, and failed to show up for testing on May 7 and June 9. The court further

noted that the child was detained on October 7, 2019, and, not having seen the benefit “as

of this late date,” agreed with the recommendation to terminate services. It then stated it

was going to adopt the findings and orders attached to the report, which showed the

                                             14
hearing date, June 25, 2021. The report included the finding that return of the child to

mother and father at that time would create substantial risk of detriment to the child’s

safety, protection, or physical/emotional well-being. The court stated that it was finding

by clear and convincing evidence that the parents had failed to participate regularly and

make substantive progress in or complete their court-ordered case plans. It further stated

that the child was continued as a dependent and was in her group home, and it gave CFS

authority to place her in a concurrent planning home. The court terminated the services

of both parents and ordered the “permanent plan of placement in foster care with a

permanent plan of legal guardianship.” It then continued the matter for a permanency

planning review.

                                      DISCUSSION

         The Evidence Was Sufficient To Support the Court’s Detriment Finding

       Father contends that the juvenile court failed to make the necessary detriment

finding under section 366.22, and that if there was an implied detriment finding, such

finding was not supported by substantial evidence. He thus asks this court to reverse the

detriment finding and remand the matter with instructions to return the child to him under

a family maintenance plan or grant him more reunification services. We conclude that

father’s contentions have no merit.

       A. Relevant Law

       “The Legislature has determined the juvenile court may generally offer family

reunification services for a maximum period of 18 months. [Citations.] At the 18-month

permanency review hearing the juvenile court must order a child returned to a parent’s

                                             15
custody unless it finds, by a preponderance of the evidence, that return of the child will

create a substantial risk of detriment to the child’s safety, protection or physical or

emotional well-being.” (Georgeanne G.v. Superior Court (2020) 53 Cal.App.5th 856,

864, fn. omitted; see § 366.22, subd. (a).) “The failure of the parent or legal guardian to

participate regularly and make substantive progress in court-ordered treatment programs

shall be prima facie evidence that return would be detrimental.” (§ 366.22, subd. (a)(1).)

If the child is not returned to a parent at the permanency review hearing, the court must

terminate reunification services and order a hearing pursuant to section 366.26.

(§ 366.22, subd. (a)(3).)

       “The juvenile court’s detriment finding is reviewed under the substantial evidence

standard.” (In re A.J. (2015) 239 Cal.App.4th 154,160.) “[T]he reviewing court must

determine if there is any substantial evidence, that is, evidence which is reasonable,

credible, and of solid value to support the conclusion of the trier of fact. [Citation.] In

making this determination, all conflicts are to be resolved in favor of the prevailing party,

and issues of fact and credibility are questions for the trier of fact. [Citation.] In

dependency proceedings, a trial court’s determination will not be disturbed unless it

exceeds the bounds of reason.” (In re Ricardo L. (2003) 109 Cal.App.4th 552, 564

(Ricardo L.); see Constance K. v. Superior Court (1998) 61 Cal.App.4th 689, 705.)

       B. The Court Made a Finding of Detriment

       Father claims the court failed to make the required detriment finding under section

366.22, subdivision (a), that return of the child “would create a substantial risk of

detriment to the safety, protection, or physical or emotional well-being of the child.”

                                              16
Thus, he contends a reversal is required. The record belies this claim. At the 18-month

hearing on June 25, 2021, the court agreed with the recommendation to terminate

services since it did not see that father had benefitted from his services. It stated, “The

Court is going to go ahead with the following findings and orders—and they’re attached

to the 6.7 of today’s date—that the findings are going to be as follows, and they are

adopted as they are amended.” In relevant part, the 6.7 report stated, “[The] Court finds

by preponderance of the evidence that custody by . . . father . . . continues to be

detrimental to [the child] . . . and that return of [the child] to . . . [father] . . . at this time

would create [a] substantial risk of detriment to [her] safety, protection or

physical/emotional well-being.” Accordingly, the court complied with the requirement of

section 366.22.

       In his reply brief, father claims the court failed to make the required finding of

detriment and instead simply adopted CFS’s recommendations, which “violated the

separation of powers doctrine where the goal and purpose of reunification intended by the

Legislature was frustrated by having no judiciary make express findings.” He further

claims that “as an issue of first impression, this court should hold that the juvenile court

violated the separation of powers doctrine by delegating its judicial function to make

express finding [sic] of detriment to [the] Department by simply adopting its

recommendations.” We decline to do so. “Withholding a point until the reply brief

deprives the respondent of an opportunity to answer it.” (People v. Baniqued (2000) 85

Cal.App.4th 13, 29 (Baniqued).) “Hence, a point raised for the first time therein is

deemed waived and will not be considered, unless good reason is shown for failure to

                                                  17
present it before.” (Ibid.) No good cause is shown here. In any event, father’s position

is untenable. He appears to claim that CFS is attempting to “overtake the powers and

interfere with the functions” of the Legislature “by arguing that the juvenile court does

not need to make mandated express findings, but could simply adopt its

recommendations.” CFS making an argument on appeal does not involve “one branch of

the government . . . overtak[ing] the powers . . . of another,” as he claims. Moreover,

courts routinely adopt findings and orders recommended by child protective services

agencies. Once adopted by the court, those findings are unquestionably the express

findings of the court and no longer solely the recommendations of the child protective

services agencies. (See In re P.R. (2015) 236 Cal.App.4th 936, 940; In re A.A. (2008)

167 Cal.App.4th 1292, 1311; and In re Gabriel G. (2005) 134 Cal.App.4th 1428, 1433.)

       C. There Was Sufficient Evidence to Support the Court’s Detriment Finding

       Father contends CFS failed to present substantial evidence that the child would be

at a substantial risk of detriment if returned to his care. He argues that the child was

struggling in her group home and that returning her to his custody and/or offering him

more services were “safer and more favorable options” than keeping her in the group

home. He further claims the social worker’s recommended finding of detriment was

based on the opinion that he “had not yet reached the emotional insight to return [the

child] to his custody.” He argues that “a parent’s failure to internalize what he has

learned in classes cannot be the sole basis for a finding of detriment,” and points out that

mother was the one with the drug problem, and he had separated himself from her by



                                             18
maintaining a separate residence; moreover, he never used drugs, he completed the court-

ordered programs, and he maintained loving and regular visitation with the child.

       Section 366.22 provides that “[t]he failure of the parent . . . to participate regularly

and make substantive progress in court-ordered treatment programs shall be prima facie

evidence that return would be detrimental.” (§ 366.22, subd. (a)(1).)

       Contrary to father’s claim, the social worker did not base the finding of detriment

on the opinion that he “had not yet reached the emotional insight to return [the child] to

his custody.” Rather, she recommended, and the court adopted, the findings that father

failed to participate regularly and make substantive progress in his court-ordered case

plan, and that “return of [the child] to [father] at this time would create substantial risk of

detriment to [her] safety, protection or physical/emotional being.” We note that mere

completion of a case plan is not sufficient to have a child returned to a parent, as the court

is required to “consider the efforts or progress, or both, demonstrated by the parent . . .

and the extent to which he . . . availed himself . . . of services provided.” (§ 366.22,

subd. (a)(1); see In re Dustin R. (1997) 54 Cal.App.4th 1131, 1139-1141.)

       The evidence was sufficient to support the court’s detriment finding, as father

failed to demonstrate that he benefitted from his case plan. We observe that, even after

completing a domestic violence prevention program, he continued to deny that domestic

violence occurred on April 19, 2020. The police report showed that mother had a verbal

argument with father, and he pounded on the bedroom door and threatened her. She left

the bedroom, pushed past him, and went to the kitchen to grab a hammer. Father took the

hammer from her and then struck her in the face with his fist, causing her to fall onto the

                                              19
floor. The responding police officer observed that mother had blood running down her

face and arrested father. In contrast, when interviewed right after the incident, father

denied that he and mother had an argument. He told the police there was no arguing,

fighting, or hitting, and he did not know why someone would call the police.

Consequently, the social worker updated father’s case plan to require him to participate in

a domestic violence program.

       The social worker interviewed father about the incident again on March 5, 2021,

after he had completed his domestic violence course, and he continued to deny any

domestic violence occurred. Thus, he apparently had not gained any insight from taking

the course. At that time, the social worker recommended that the court continue the case

for 90 days, opining that father needed to retake a domestic violence prevention class and

complete individual therapy. She also stated that the parents had not had overnight visits

with the child, and she needed to assess the family dynamics when overnight visits

occurred. The social worker also wanted to ensure the parents were responsible enough

to make the child attend school.

       Subsequently, in the report dated June 25, 2021, the social worker recommended

that the court terminate father’s (and mother’s) reunification services. She changed her

recommendation in light of the current circumstances, including that mother failed to

show up for multiple drug tests, had two positive tests, and admitted that she used

cocaine. Furthermore, on May 24, 2021, a referral was called into the child abuse hotline

alleging general neglect since mother may have been under the influence during a recent

visit. (The investigation was still open.) In addition, the social worker did not know if

                                             20
domestic violence was still occurring between the parents, and they had still not had

overnight visits with the child. The social worker believed the child would be at risk of

abuse and neglect if returned to father since he and mother were residing together, and

their behaviors affected each other.

       At the 18-month review hearing, father asked the court not to terminate his

services since mother had moved out in order for him and the child to reunify.7 Father’s

counsel noted that because of his domestic violence course, father “now realize[d] that

what had occurred was domestic violence, whereas, earlier, . . . he thought that domestic

violence was only of a physical nature.” In fact, father was still denying that he and

mother engaged in domestic violence. The court properly agreed that father had not

benefitted from his services “as of this late date” and adopted the social worker’s

recommended findings and order.

       Even on appeal, father continues to deny that he was involved in domestic

violence. He asserts that he was not charged with a crime for the April 2020 incident,

that it was mother who got the hammer for “self-defense to a verbal argument,” and that

he grabbed it out of her hand “so no further injury would happen.” It is clear that father

has failed to benefit from his domestic violence class since he still does not acknowledge

there was domestic violence between him and mother notwithstanding mother’s report to

the police that he hit her, the officer’s observation of mother’s bleeding face, father’s




       7   There was no evidence presented that mother had actually moved out.
                                             21
arrest, and his acknowledgement of some quarrel between him and mother during the

incident.

       Father also maintains that he had no other history of domestic violence, and that

the two prior dependency cases had to do with mother’s drug use and her conduct.

Contrary to father’s contentions, the record reflects the 2003 petition alleged that C.S.

came within section 300, subdivision (serious physical harm) since father physically

abused her. The allegations were substantiated, and a dependency case was opened.

Similarly, the 2005 petition alleged that father physically abused C.S., and also that he

and mother had a history of domestic violence, in which they violently assaulted each

other in C.S.’s presence. Father (and mother) eventually reunified with C.S. in both

cases, after successfully completing the court-ordered programs. However, it is

concerning that, even after completing services in two prior dependencies, as well as in

the current case, father denies his child welfare history and history of domestic violence.

       We further observe that the social worker opined at the outset that father’s absence

from the home and lack of involvement in parenting were some of the reasons the family

required intervention. He was frequently away from the home while working as a truck

driver, and when he stopped working, he spent the majority of his time in Los Angeles

County seeking a residence for himself through a homeless services program. Even

though father was aware of mother’s substance abuse problem, he moved out and left the

child in her care. Thus, father was largely absent from the child’s life prior to her being

removed, and he did not try to protect her from mother or L.J. Moreover, the social

worker opined that the child needed a higher level of care due to her behavioral issues

                                             22
and did not believe father could responsibly manage her negative behaviors. Therefore,

contrary to father’s claim, we do not see how returning the child to him was a more

favorable option, in light of these circumstances. As to his alternative request for more

reunification services, he was provided with services in two prior dependencies, as well

as 18 months of services in the current dependency, and he has yet to demonstrate benefit

from them.

          In his reply brief, father argues that we should reject respondent’s contention that

his denial of the domestic violence alleged by mother was evidence that returning the

child to his custody would be detrimental to her well-being. He claims that he was

simply exercising his First and Fifth Amendment constitutional rights “by way of

refusing to make any self-incriminating statements just to obtain favor from the

Department or the court.” He further asserts that “as an issue of first impression, this

Court should hold that a parent’s right to reunify with his or her child under the

dependency scheme should never be based on admission of guilt, and that a parent’s

refusal to make a self-incriminating statement cannot by itself serve to support a

detriment finding.” We decline to do so. Father makes this claim for the first time in his

reply brief, thus depriving respondent of an opportunity to respond. As such, he has

waived his claim, and we will not consider it. (See Baniqued, supra, 85 Cal.App.4th at

p. 29.)

          Finally, we recognize, as father points out, that the child was challenging and had

behavioral issues in her placement and group home. He claims that because of all her

problems in foster care and the group home, returning the child to his care was a better

                                                23
option than keeping her in a group home. He points out that he was now living apart

from mother, as she had moved into her own home, and his home was safe. However,

the problems the child had in her group home and father’s lack of substantive progress in

reunification services bear upon the detriment to the child if the child were returned to

father as they demonstrate father’s inability to give this very troubled minor the care and

direction that she needs.

       In any event, the court ordered the child to be placed in foster care with the

permanent plan of legal guardianship, not to stay in the group home.

       We conclude the evidence was sufficient to support the court’s finding that return

of the child to father would create a risk of detriment to her safety, protection, and well-

being. On this record, we cannot say the juvenile court’s determination of detriment

exceeded the bounds of reason, and therefore we will not disturb its determination.

(Ricardo L., supra, 109 Cal.App.4th at p. 564.)

                                       DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                 FIELDS
                                                                                               J.
We concur:

McKINSTER
                Acting P. J.

SLOUGH
                            J.

                                             24